AO 106 (Rev. 04/10) AppiSata Pra seeaowurOdt AbankiyN Document 1 Filed 11/12/19 Page 1 of 25

UNITED STATES DISTRICT COURT Fi L - i}
for the NOV 1 2 2018

CLERK, US, DISTRICT COURT

 

 

Eastern District of California

 

EASTEAN Di OF CALIFORNIA
In the Matter of the Search of ay
IN THE MATTER OF THE SEARCH OF: GEPUTY a1 “Re
Ten electronic devices: Case No.
(i) a Beyond Micro brand Mobile Disk External Data

Storage device, model number BMMDU2, grey and black in

color, approximately eleven by four and a half by one inch in

size (Subject Device 1); . A

(ii) a Iomega brand Hard Drive, black in color, 2: 1 J SW 1 0 1 b KJ N
approximately ten by four and a half by one inch in size
(Subject Device 2);

(iii) a PNY Performance brand SD HC 16 Gigabyte (GB)
Media Card, black in color, capable of storing 3.5 hours of HD
video (Subject Device 3);

(iv). a Gateway brand desktop style computer, model
SX2802, serial number PTGA1020080020208D3000,
including all component parts (Subject Device 4);

(v) HP Pavilion All-in-One computer, model TPC-Q017-
23, serial number 8CC551028D, including all component parts
(Subject Device 5);

(vi) HP brand laptop computer, model Envy M4, serial
number 4CN30406N2, including all component parts (Subject
Device 6);

(vii) SanDisk brand MicroSD card, 128 GB in size
(Subject Device 7);

(viil) | Western Digital brand portable (external) hard drive,
model WD5000 MCL, serial number WXNX08SF5879, 500
GB in size (Subject Device 8);

(ix) Western Digital brand portable (external) hard drive,
model WD10EAVS, serial number WCAU446 15362, 1
Terabyte (TB) in size (Subject Device 9);

(x) Western Digital brand portable (external) hard drive,
model WDI0EAVS, serial number WCAU47294270, 1
Terabyte (TB) in size (Subject Device 10);

CURRENTLY LOCATED AT the FBI Redding Resident
Agency Office, 1900 Churn Creek Road, Suite 201, Redding,
CA 96002.

Nee Nee ee ee ee” ee”

 

APPLICATION FOR A SEARCH WARRANT

I, Russell Quiniola a federal law enforcement officer, request a search warrant and state under penalty of perjury that
I have reason to believe that on the following person or property (identify the person or describe the property to be searched and give its
location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastern Districtof = —s—_ California =—_—_, there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
MM evidence of a crime;

contraband, fruits of crime, or other items illegally possessed;
Ge RAP aN DIPRC ION, Dogunent 1, Flgd,aNa2140 , Page 2 of 25
The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 2252 Possession of Child Pornography

The application is based on these facts:

SEE AFFIDAVIT, attached hereto and incorporated by reference.
M Continued on the attached sheet.

O_ Delayed notice days (give exact ending date if more than 30 - ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

CLL
-t,
&

Applicant’s signature

Russell Quiniola, Special Agent FBI

 

Printed name and title

Sworn to before me and signed in my presence

 

e's signature

City and state: Sacramento, California - Kendall J. Newman, U.S. Magistrate Judge

 

 

Printed name and title
\
\

Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 3 of 25

McGREGOR W. SCOTT
United States Attorney

MIRA CHERNICK

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of: CASE NO.

ten electronic devices: (1) a Beyond Micro brand) aprplpDAVIT IN SUPPORT OF AN APPLICATION

Mobile Disk External Data Storage device, UNDER RULE 41 FOR A WARRANT TO
model number BMMDU2, grey and black in SEARCH DEVICE

color, approximately eleven by four and a half
by one inch in size (Subject Device 1); (ii) a
Iomega brand Hard Drive, black in color,
approximately ten by four and a half by one
inch in size (Subject Device 2); (iii) a PNY
Performance brand SD HC 16 Gigabyte (GB)
Media Card, black in color, capable of storing
3.5 hours of HD video (Subject Device 3); (iv)
a Gateway brand desktop style computer, model
SX2802, serial number
PTGA1020080020208D3000, including all
component parts (Subject Device 4); (v) HP
Pavilion All-in-One computer, model TPC-
Q017-23, serial number 8CC551028D,
including all component parts (Subject Device
5); (vi) HP brand laptop computer, model Envy
M4, serial number 4CN30406N2, including all
component parts (Subject Device 6); (vii)
SanDisk brand MicroSD card, 128 GB in size
(Subject Device 7); (viii) Western Digital brand
portable (external) hard drive, model WD5000
MCL, serial number WXNX08SF5879, 500 GB
in size (Subject Device 8); (ix) Western Digital
brand portable (external) hard drive, model
WDI10EAVS, serial number WCAU44615362,
1 Terabyte (TB) in size (Subject Device 9); (x)

 

 

AFFIDAVIT 1
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 4 of 25

Western Digital brand portable (external) hard
drive, model WD10EAVS, serial number
WCAU47294270, 1 Terabyte (TB) in size
(Subject Device 10); CURRENTLY
LOCATED AT the FBI Redding Resident
Agency Office, 1900 Churn Creek Road, Suite
201, Redding, CA 96002.

 

1. I, Russell Quiniola, being first duly sworn, hereby depose and state as follows:
1. INTRODUCTION AND AGENT BACKGROUND
2. I make this affidavit in support of an application under Rule 41 of the Federal Rules of

Criminal Procedure for a search warrant authorizing the examination of property—an electronic
device—which is currently in law enforcement possession, and the extraction from that property of
electronically stored information described in Attachment B.

3. I am a Special Agent (“SA”) with the Federal Bureau of Investigation (“FBI”), and have
been since March 2016. [am currently assigned to the Sacramento Division. While employed with the
FBI in Sacramento | have been assigned to investigate, among other things, child exploitation crimes. I
have received training and guidance from other FBI Special Agents who specialize in cybercrime and
crimes involving the sexual exploitation of children, and have reviewed numerous examples of child
pornography (as defined in 18 U.S.C. 2256). Moreover, I am a federal law enforcement officer who is
engaged in enforcing the criminal laws, including 18 U.S.C. 2251 and 2252, and I am authorized by the
Attorney General to request a search warrant.

4, This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

Il. IDENTIFICATION OF THE DEVICE TO BE EXAMINED

5. The property to be searched consists of ten electronic devices: (i) a Beyond Micro brand
Mobile Disk External Data Storage device, model number BMMDU2, grey and black in color,
approximately eleven by four and a half by one inch in size (Subject Device 1); (11) a Iomega brand Hard
Drive, black in color, approximately ten by four and a half by one inch in size (Subject Device 2); (iii) a
PNY Performance brand SD HC 16 Gigabyte (GB) Media Card, black in color, capable of storing 3.5

hours of HD video (Subject Device 3); (iv) a Gateway brand desktop style computer, model SX2802,

AFFIDAVIT 2
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 5 of 25

serial number PTGA1020080020208D3000, including all component parts (Subject Device 4); (v) HP
Pavilion All-in-One computer, model TPC-Q017-23, serial number 8CC551028D, including all
component parts (Subject Device 5); (vi) HP brand laptop computer, model Envy M4, serial number
4CN30406N2, including all component parts (Subject Device 6); (vii) SanDisk brand MicroSD card,
128 GB in size (Subject Device 7); (viii) Western Digital brand portable (external) hard drive, model
WD5000 MCL, serial number WXNXO08SF5879, 500 GB in size (Subject Device 8); (ix) Western
Digital brand portable (external) hard drive, model WD10EAVS, serial number WCAU44615362, 1
Terabyte (TB) in size (Subject Device 9); (x) Western Digital brand portable (external) hard drive,
model WDI0EAVS, serial number WCAU47294270, 1 Terabyte (TB) in size (Subject Device 10),
hereinafter the “Subject Devices”. The Subject Devices are currently located at the FBI Redding
Resident Agency Office, 1900 Churn Creek Road, Suite 201, Redding, CA 96002.

6. The applied-for warrant would authorize the forensic examination of the Subject Devices
for the purpose of identifying electronically stored data particularly described in Attachment B.

Til. PROBABLE CAUSE

7. On August 2, 2016, Deputies of the Shasta County Sheriff's Office (“Deputies”) received
a telephone call from Donald Mobley (MOBLEY) of Cottonwood, CA regarding an electronic device
that contained child pornography. MOBLEY stated that he operated a facility that provided temporary
housing and assistance to U.S. Army veterans on his property in Cottonwood. Through this facility,
MOBLEY provided subject, William Dan Powell (POWELL), temporary housing in a trailer home at
the facility, located at 4100 Two Feathers Road, Cottonwood, CA beginning in May of 2016. POWELL
lived alone in this trailer. Around the middle of June, 2016, POWELL informed MOBLEY that he
would be staying in a hotel in Redding, CA. On or about July 30, 2019, MOBLEY had received no
further information about POWELL’s status so he entered the trailer and began removing the items that
had been left by POWELL. During this effort, MOBLEY noticed a 16 GB SD memory card, Subject
Device 3, located on top of a table in the trailer. Hoping to use the memory card for his own camera,
MOBLEY put it into his camera to see if it was blank. Viewing the contents of the memory card
through his camera, MOBLEY observed several images of prepubescent females in sexually explicit

poses.

AFFIDAVIT 3
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 6 of 25

8. Soon afterwards, MOBLEY contacted Deputies and provided consent for them to view
the contents of Subject Device 3. Deputies reviewed the device and confirmed that it contained five
folders, each with names beginning with “LS”, which contained over one hundred images of girls
appearing to be between ten and twelve years old. The images were staged with professional
photography backgrounds and portrayed the girls wearing little to no clothing in sexually suggestive
poses. MOBLEY also provided Deputies consent to search the trailer and items therein. Inside,
Deputies found a Beyond Micro brand Mobile Disk External Data Storage device, model number
BMMDU2, grey and black in color, approximately eleven by four and a half by one inch in size (Subject
Device 1), and a Iomega brand hard drive, black in color, approximately ten by four and a half by one
inch in size (Subject Device 2). Based on this information, Deputies received authorization to search
and seize Subject Devices 1, 2 and 3, on August 10, 2016, pursuant to State of California, County of
Shasta, Search Warrant number 2016-208. In addition to the child pornography, Deputies also found on
Subject Device 3 a two-and-a-half-hour video comprised of surreptitious recordings of young girls,
including juveniles, in sexually suggestive or revealing clothes and a separate video featuring POWELL
discussing a court case he was involved in. Deputies also found the following relevant items on Subject
Device 1: (a) sixteen images of pre-pubescent females in sexually explicit positions, posing nude; (b)
numerous images of subject POWELL. On Subject Device 2, Deputies found the following relevant
items: (a) over 600 images of pre-pubescent females, either engaged in sexual intercourse or in sexually
explicit positions, often exposing their genitalia and breasts; (b) two videos depicting pre-pubescent
females dancing nude and in sexually suggestive positions; (c) scanned copies of POWELL’s California
Identification Card, CDL# B7525271, Stanislaus County Superior Court paperwork belonging to
POWELL, and several images of POWELL.

9. In May of 2019, Deputies requested a California Department of Motor Vehicles report on
POWELL, which revealed POWELL’s most recent reported address to be 1635 Lake Boulevard,
Redding, CA 96003. A criminal history report on POWELL revealed that on May 3, 2017, the Redding
Police Department investigated complaints from an elementary school, which is visible from
POWELL’s backyard, regarding POWELL standing in the nude and observing the elementary school

children from behind his sliding glass window. When questioned, POWELL claimed that he was not

AFFIDAVIT 4
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 7 of 25

naked but was wearing tight grey briefs-style underwear. Further, the criminal history report revealed
Redding Police Department interviewed a fifteen year old victim who believed she may have been
drugged and sexually assaulted by POWELL.

10. On June 6, 2019, Deputies of the Shasta County Sheriff's Office obtained a warrant to
arrest POWELL and search his property located at 1635 Lake Boulevard, Redding, CA 96003, pursuant
to State of California, County of Shasta, Search Warrant number 2019-135. On June 13, 2019, Deputies
executed a search and arrest warrant for POWELL and seized Subject Devices 4—10 at the
aforementioned address. On June 17, 2019, Shasta County Sheriff’s Office reached out to FBI
Sacramento Division to request FBI consideration in pursuing federal child pornography charges against
subject. Deputies provided FBI with a report detailing their findings from the search of Subject Devices,
and provided FBI access to an electronic system that allowed FBI to view copies of child pornography
videos and images found on Subject Devices 4-10.

11. Subject Devices 1-10 were held at Shasta County Sheriff's Office, 300 Park Marina
Circle, Redding, CA 96001 until October 18, 2019, when they were transferred to FBI custody. Subject
Devices were previously lawfully seized and searched by state authorities pursuant to the State of
California search warrants and selected images, videos, and documents recovered by Shasta County
Sheriff's Office were provided to the FBI. However, Affiant seeks this warrant to view Subject Devices
in substantially the same state, to the extent material to this investigation, as they were when Subject
Devices first came into the possession of law enforcement. Additionally, Affiant seeks to review the
contents of Subject Devices to uncover evidence relevant to federal criminal laws, including 18 U.S.C.
2252, and to conduct an examination by a Special Agent trained in cyber-crime and an analysis by the
National Center for Missing and Exploited Children (NCMEC) to identify victims of child exploitation.

12. The Device is currently in the lawful possession of the Federal Bureau of Investigation
(“FBI”). It came into the Federal Bureau of Investigation (“FBI’’)’s possession in the following way: In
August of 2016, Deputies of the Shasta County Sheriff’s Office (“Deputies”) seized Subject Devices 1—
3 pursuant to a state search warrant. In June of 2019, Deputies executed a state search and arrest
warrant for POWELL and seized Subject Devices 4-10 at POWELL’s residence, 1635 Lake Boulevard,

Redding, CA 96003. The Subject Devices were turned over to the FBI upon request by the Shasta

AFFIDAVIT 5
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 8 of 25

County Sheriff's Office and are currently located at the FBI Redding Resident Agency Office, 1900
Churn Creek Road, Suite 201, Redding, CA 96002. Therefore, while the Federal Bureau of
Investigation (“FBI”) might already have all necessary authority to examine Subject Devices, I seek this
additional warrant out of an abundance of caution to be certain that an examination of Subject Devices
will comply with the Fourth Amendment and other applicable laws.
IV. TECHNICAL TERMS
13. Based on my training and experience, I use the following technical terms to convey the
following meanings:
a) Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is
a handheld wireless device used for voice and data communication through radio signals. These
telephones send signals through networks of transmitter/receivers, enabling communication with
other wireless telephones or traditional “land line” telephones. A wireless telephone usually
contains a “call log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless telephones offer a broad
range of capabilities. These capabilities include: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; storing and playing back audio files;
storing dates, appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the device.
b) Digital camera: A digital camera is a camera that records pictures as digital picture files,
rather than by using photographic film. Digital cameras use a variety of fixed and removable
storage media to store their recorded images. Images can usually be retrieved by connecting the
camera to a computer or by connecting the removable storage medium to a separate reader.
Removable storage media include various types of flash memory cards or miniature hard drives.
Most digital cameras also include a screen for viewing the stored images. This storage media
can contain any digital data, including data unrelated to photographs or videos.

c) Portable media player: A portable media player (or “MP3 Player” or iPod) is a handheld

AFFIDAVIT 6
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 9 of 25

digital storage device designed primarily to store and play audio, video, or photographic files.
However, a portable media player can also store other digital data. Some portable media players
can use removable storage media. Removable storage media include various types of flash
memory cards or miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to store very large
amounts of electronic data and may offer additional features such as a calendar, contact list,
clock, or games.

d) PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
storing data (such as names, addresses, appointments or notes) and utilizing computer programs.
Some PDAs also function as wireless communication devices and are used to access the Internet
and send and receive e-mail. PDAs usually include a memory card or other removable storage
media for storing data and a keyboard and/or touch screen for entering data. Removable storage
media include various types of flash memory cards or miniature hard drives. This removable
storage media can store any digital data. Most PDAs run computer software, giving them many
of the same capabilities as personal computers. For example, PDA users can work with word-
processing documents, spreadsheets, and presentations. PDAs may also include global
positioning system (“GPS”) technology for determining the location of the device.

e) IP Address: An Internet Protocol address (or simply “IP address”) is a unique numeric
address used by computers on the Internet. An IP address is a series of four numbers, each in the
range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached to the Internet
computer must be assigned an IP address so that Internet traffic sent from and directed to that
computer may be directed properly from its source to its destination. Most Internet service
providers control a range of IP addresses. Some computers have static-that is, long-term-IP
addresses, while other computers have dynamic-that is, frequently changed-IP addresses.

f) Internet: The Internet is a global network of computers and other electronic devices that
communicate with each other. Due to the structure of the Internet, connections between devices
on the Internet often cross state and international borders, even when the devices communicating

with each other are in the same state.

AFFIDAVIT 7
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 10 of 25

14. Based on my training, experience, and research, I know that Subject Devices 4-6 have
capabilities that allow them to serve as a digital camera and portable media player, and to access the
internet and possess an IP Address. Computers such as Subject Devices 4—6 also have the capability to
connect to wireless telephones, digital cameras, portable media player, and PDAs and access or
download files stored on those devices. Subject Devices 1-3 and 7—10 are storage medium devices,
which are capable of storing data and files that are received or generated by devices such as computers,
laptops, tablets, wireless phones, and digital cameras and are often found as a component of these
devices. In my training and experience, examining data stored on devices of this type can uncover,
among other things, evidence that reveals or suggests who possessed or used the device.

V. ELECTRONIC STORAGE AND FORENSIC ANALYSIS

15. Based on my knowledge, training, and experience, I know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed via the Internet are
typically stored for some period of time on the device. This information can sometimes be recovered
with forensic tools.

16. There is probable cause to believe that items that were once stored on the Subject
Device(s) may still be stored there, for at least the following reasons:

a) Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when
files have been deleted, they can be recovered months or years later using forensic tools.
This is so because when a person “deletes” a file on a computer, the data contained in the
file does not actually disappear; rather, that data remains on the storage medium until it is
overwritten by new data.

b) Therefore, deleted files, or remnants of deleted files, may reside in free space or “slack
space” - that is, in space on the storage medium that is not currently being used by an
active file - for long periods of time before they are overwritten. In addition, a

computer’s operating system may also keep a record of deleted data in a “swap” or

AFFIDAVIT 8
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 11 of 25

d)

AFFIDAVIT

“recovery” file or in “link” files.

Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer has been
used, what it has been used for, and who has used it. To give a few examples, this
forensic evidence can take the form of operating system configurations, artifacts from
operating system or application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete this evidence,
because special software is typically required for that task. However, it is technically
possible to delete this information.

As in the case with most digital technology, electronic communications and Internet
activity can be saved or stored for retrieval at a later time. Storing this information can
be intentional, i.e., by saving an e-mail as a file on the computer, or saving one’s favorite
websites in, for example, “bookmarked” files. Digital information can also be retained
unintentionally, e.g., traces of the path of an electronic communication may be
automatically stored in many places (e.g., temporary files or ISP client software, among
others). In addition to electronic communications, a computer user’s Internet activity
generally leaves traces or “footprints” in the web cache and history files of the browser
used. A forensic examiner often can recover evidence suggesting whether a computer
contains peer to peer software, when the computer was sharing files, and some of the files
which were uploaded or downloaded. Such information is often maintained indefinitely
until overwritten by other data.

Additionally, based on my experience, knowledge, and training, and that of other agents
with whom I have discussed this investigation, I am aware that persons trading in,
receiving, distributing or possessing images involving the exploitation of children use
online resources to retrieve and store child pornography, including services offered by
Internet Portals such as Yahoo! and Google, Inc., among others. The online services
allow a user to set up an account with a remote computing service that provides e-mail

services as well as electronic storage of computer files in any variety of formats. A user
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 12 of 25

can set up and access an online storage account from any computer or related electronic
device, or multiple such devices, with access to the Internet. Even in cases where online
storage is used, however, in most cases evidence of these files can be found on any of the
user’s computers that accessed these files.

f) Collectors and distributers of child pornography often access these online resources on
multiple occasions to retrieve and build their collection of child pornography. Thus,
these collections tend to include large quantities of images and files related to child
pornography, whether stored in a remote online account or a digital file located on a
specific device. In either instance, evidence of such storage is usually available with the
use of forensic analysis equipment.

17. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence of the
crimes described on the warrant, but also forensic evidence that establishes how Subject Devices were
used, the purpose of their use, who used them, and when. There is probable cause to believe that this
forensic electronic evidence might be on Subject Devices because:

a) Data on the storage medium can provide evidence of a file that was once on the storage

medium but has since been deleted or edited, or of a deleted portion of a file (such as a paragraph

that has been deleted from a word processing file). Virtual memory paging systems can leave
traces of information on the storage medium that show what tasks and processes were recently
active. Web browsers, e-mail programs, and chat programs store configuration information on
the storage medium that can reveal information such as online nicknames and passwords.

Operating systems can record additional information, such as the attachment of peripherals, the

attachment of USB flash storage devices or other external storage media, and the times the

computer was in use. Computer file systems can record information about the dates files were
created and the sequence in which they were created.

b) Forensic evidence on a device can also indicate who has used or controlled the device.

This “user attribution” evidence is analogous to the search for “indicia of occupancy” while

executing a search warrant at a residence.

AFFIDAVIT 10
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 13 of 25

c) A person with appropriate familiarity with how an electronic device works may, after
examining this forensic evidence in its proper context, be able to draw conclusions about how
electronic devices were used, the purpose of their use, who used them, and when.

d) The process of identifying the exact electronically stored information on a storage

medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to
investigators. Whether data stored on a computer is evidence may depend on other information
stored on the computer and the application of knowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

e) Further, in finding evidence of how a device was used, the purpose of its use, who used

it, and when, sometimes it is necessary to establish that a particular thing is not present on a

storage medium.

f) I know that when an individual uses an electronic device to possess or access child

pornography, the individual’s electronic device will generally serve both as an instrumentality

for committing the crime, and also as a storage medium for evidence of the crime. The
electronic device is an instrumentality of the crime because it is used as a means of committing
the criminal offense. The electronic device is also likely to be a storage medium for evidence of

crime. From my training and experience, I believe that an electronic device used to commit a

crime of this type may contain: data that is evidence of how the electronic device was used; data

that was sent or received; and other records that indicate the nature of the offense.

18. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of the device consistent with the warrant. The
examination may require authorities to employ techniques, including but not limited to computer-
assisted scans of the entire medium, that might expose many parts of the device to human inspection in
order to determine whether it is evidence described by the warrant.

19. Manner of execution. Because this warrant seeks only permission to examine a device

already in law enforcement’s possession, the execution of this warrant does not involve the physical

AFFIDAVIT 11
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 14 of 25

intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize
execution of the warrant at any time in the day or night.
VI. CONCLUSION
20. I submit that this affidavit supports probable cause for a search warrant authorizing the
examination of Subject Devices described in Attachment A to seek the items described in Attachment B.
Respectfully submitted,

CLEC =

Russell Quiniola
Special Agent
Federal Bureau of Investigation (“FBI”)

 

Subscribed and sworn to before me on: Abv- J2 lt
7

i Npy

The Honorable Kéndall J. Newman
UNITED STATES MAGISTRATE JUDGE

Uo Ux

Approved as to form by AUSA MIRA CHERNICK

AFFIDAVIT 12
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 15 of 25

ATTACHMENT A

The property to be searched is ten electronic devices:

(1) a Beyond Micro brand Mobile Disk External Data Storage device, model number
BMMDU2, grey and black in color, approximately eleven by four and a half by one inch in size
(Subject Device 1); (ii) a Iomega brand Hard Drive, black in color, approximately ten by four
and a half by one inch in size (Subject Device 2); (iii) a PNY Performance brand SD HC 16
Gigabyte (GB) Media Card, black in color, capable of storing 3.5 hours of HD video (Subject
Device 3); (iv) a Gateway brand desktop style computer, model SX2802, serial number
PTGA1020080020208D3000, including all component parts (Subject Device 4); (v) HP Pavilion
All-in-One computer, model TPC-Q017-23, serial number 8CC551028D, including all
component parts (Subject Device 5); (vi) HP brand laptop computer, model Envy M4, serial
number 4CN30406N2, including all component parts (Subject Device 6); (vii) SanDisk brand
MicroSD card, 128 GB in size (Subject Device 7); (vill) Western Digital brand portable
(external) hard drive, model WD5000 MCL, serial number WXNX08SF5879, 500 GB in size
(Subject Device 8); (ix) Western Digital brand portable (external) hard drive, model
WDIO0EAVS, serial number WCAU44615362, 1 Terabyte (TB) in size (Subject Device 9); (x)
Western Digital brand portable (external) hard drive, model WD10EAVS, serial number
WCAU47294270, 1 Terabyte (TB) in size (Subject Device 10); hereinafter the “Subject
Devices.” The Subject Devices are currently located at the FBI Redding Resident Agency Office,
1900 Churn Creek Road, Suite 201, Redding, CA 96002.

This warrant authorizes the forensic examination of Subject Devices for the purpose of

identifying the electronically stored information described in Attachment B.
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 16 of 25

ATTACHMENT B

1. All records on Subject Devices described in Attachment A that relate to violations
of 18 U.S.C. 2252 and involve William Dan Powell since January 1, 2015, including:

2. Computers or storage media used as a means to commit the violations described
above.

3. For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage medium that contains or in which is stored records or
information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER,
such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect
malicious software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events
relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime
under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 17 of 25

i. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

j. electronic documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the
COMPUTER;

l. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into any Internet
search engine, and records of user-typed web addresses; and

m. contextual information necessary to understand the evidence described in this
attachment.

4. Child pornography and child erotica.
5. Records, information, and items relating to violations of the statute described
above including

a. Records, information, and items relating to the occupancy of 1635 Lake
Boulevard, Redding, CA 96003 or ownership of William Dan Powell,
including utility and telephone bills, sales receipts, bills for Internet access,
and handwritten notes;

b. Records and information relating to the identity or location of persons who
may be victims, witnesses, or co-conspirators of the statute described above;
and

c. Records and information relating to sexual exploitation of children, including
correspondence and communications between persons using peer to peer

software.

As used above, the terms “‘records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other

media that can store data); any handmade form (such as writing); any mechanical form (such
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 18 of 25

as printing or typing); and any photographic form (such as microfilm, microfiche, prints,
slides, negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage
functions, including desktop computers, notebook computers, mobile phones, tablets, server
computers, and network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,

SD cards, and other magnetic or optical media.
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 19 of 25
AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT
for the

Eastern District of California

In the Matter of the Search of
IN THE MATTER OF THE SEARCH OF:
Ten electronic devices: Case No.
(i) a Beyond Micro brand Mobile Disk External Data
Storage device, model number BMMDU2, grey and black in
color, approximately eleven by four and a half by one inch in
size (Subject Device 1); 2:1 9 cw1016 KIN
(ii) a Iomega brand Hard Drive, black in color,
approximately ten by four and a half by one inch in size (Subject
Device 2);
(iii) a PNY Performance brand SD HC 16 Gigabyte (GB)
Media Card, black in color, capable of storing 3.5 hours of HD
video (Subject Device 3);
(iv) a Gateway brand desktop style computer, model
$X2802, serial number PTGA1020080020208D3000, including
all component parts (Subject Device 4);
(v) HP Pavilion All-in-One computer, model TPC-Q017-
23, serial number 8CC551028D, including all component parts
(Subject Device 5);
(vi) HP brand laptop computer, model Envy M4, serial
number 4CN30406N2, including all component parts (Subject
Device 6);
(vii) SanDisk brand MicroSD card, 128 GB in size (Subject
Device 7);
(vill) | Western Digital brand portable (external) hard drive,
model WD5000 MCL, serial number WXNX08SF5879, 500 GB
in size (Subject Device 8);
(ix) Western Digital brand portable (external) hard drive,
model WD10EAVS, serial number WCAU44615362, 1
Terabyte (TB) in size (Subject Device 9);
(x) Western Digital brand portable (external) hard drive,
model WD10EAVS, serial number WCAU47294270, 1
Terabyte (TB) in size (Subject Device 10);
CURRENTLY LOCATED AT the FBI Redding Resident
Agency Office, 1900 Churn Creek Road, Suite 201, Redding,
CA 96002.

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer for the government requests the search
of the following person or property located in the Eastern District of California

 

(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 20 of 25

YOU ARE COMMANDED to execute this warrant on or before (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. WM at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for __ days (not to exceed 30) OW until, the facts justifying, the later specific date of

 

 

 

vee a
Date and time issued: A Oe, (2 20/4 4
14

@’s signature

City and state: Sacramento, California Kendall J. Newman, U.S. Magistrate Judge

 

 

Printed name and title
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 21 of 25
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

 

Signature of Judge Date

 

 
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 22 of 25

ATTACHMENT A

The property to be searched is ten electronic devices:

(1) a Beyond Micro brand Mobile Disk External Data Storage device, model number
BMMDU2, grey and black in color, approximately eleven by four and a half by one inch in size
(Subject Device 1); (41) a Jomega brand Hard Drive, black in color, approximately ten by four
and a half by one inch in size (Subject Device 2); (iii) a PNY Performarice brand SD HC 16
Gigabyte (GB) Media Card, black in color, capable of storing 3.5 hours of HD video (Subject
Device 3); (iv) a Gateway brand desktop style computer, model Sx2802, serial number
PTGA1020080020208D3000, including all component parts (Subject Device 4); (v) HP Pavilion
All-in-One computer, model TPC-Q017-23, serial number 8CC551028D, including all
component parts (Subject Device 5); (vi) HP brand laptop computer, model Envy M4, serial
number 4CN30406N2, including all component parts (Subject Device 6); (vii) SanDisk brand
MicroSD card, 128 GB in size (Subject Device 7); (viii) Western Digital brand portable
(external) hard drive, model WD5000 MCL, serial number WXNX08SF5879, 500 GB in size
(Subject Device 8); (ix) Western Digital brand portable (external) hard drive, model
WDI0EAVS, serial number WCAU44615362, 1 Terabyte (TB) in size (Subject Device 9); (x)
‘Western Digital brand portable (external) hard drive, model WDI0EAVS, serial number
WCAU47294270, 1 Terabyte (TB) in size (Subject Device 10); hereinafter the “Subject
Devices.” The Subject Devices are currently located at the FBI Redding Resident Agency Office,
1900 Chum Creek Road, Suite 201, Redding, CA 96002.

This warrant authorizes the forensic examination of Subject Devices for the purpose of

identifying the electronically stored information described in Attachment B.
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 23 of 25

ATTACHMENT B

1. All records on Subject Devices described in Attachment A that relate to violations
of 18 U.S.C. 2252 and involve William Dan Powell since January 1, 2015, including:

2. Computers or storage media used as a means to commit the violations described
above.

3. For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage medium that contains or in which is stored records or
information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER,
such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect
malicious software; :
evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events
relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime
under investigation; |

f. evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 24 of 25

i. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

j. electronic documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the
COMPUTER;

l. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into any Internet
search engine, and records of user-typed web addresses; and

m. contextual information necessary to understand the evidence described in this

attachment.
4, Child pornography and child erotica.
5. Records, information, and items relating to violations of the statute described
above including

a. Records, information, and items relating to the occupancy of 1635 Lake
Boulevard, Redding, CA 96003 or ownership of William Dan Powell,
including utility and telephone bills, sales receipts, bills for Internet access,
and handwritten notes; |

b. Records and information relating to the identity or location of persons who
may be victims, witnesses, or co-conspirators of the statute described above;
and |

c. Records and information relating to sexual exploitation of children, including
correspondence and communications between persons using peer to peer

software.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other

media that can store data); any handmade form (such as writing); any mechanical form (such
Case 2:19-sw-01016-KJN Document1 Filed 11/12/19 Page 25 of 25

as printing or typing); and any photographic form (such as microfilm, microfiche, prints,
slides, negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage
functions, including desktop computers, notebook computers, mobile phones, tablets, server
computers, and network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,

SD cards, and other magnetic or optical media.
